DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
1.  An air purifier comprising: a main body comprising an inlet through which air is sucked; and a filter module installed to be replaceable inside the inlet,
wherein the filter module comprises a supply roller and a recovery roller, and a filter on which both ends of the filter are wound and installed on the supply roller and the recovery roller.

Claim 1 is indefinite because “both ends” lacks antecedent basis.  It is conceivable that the filter comprises more than two ends.  Therefore, “both ends” does not have inherent antecedent basis.  To overcome this rejection, claim 1 could be rewritten as:
1.  An air purifier comprising: a main body comprising an inlet through which air is sucked; and a filter module installed to be replaceable inside the inlet,
wherein the filter module comprises a supply roller and a recovery roller, and a filter on which two ends of the filter are wound and installed on the supply roller and the recovery roller.

Claims 2–15 are indefinite because they depend from claim 1.
Additionally, claim 6 recites:
6.  The air purifier according to claim 5, wherein the filter comprises a filter part configured to collect foreign substances, and two cover parts connected to both ends of the filter part to cover the opening.

Claim 6 is indefinite because “both ends” lacks antecedent basis.  It is conceivable that the filter part comprises more than two ends.  Therefore, “both ends” does not have inherent antecedent basis.  To overcome this rejection, claim 6 could be rewritten as:
6.  The air purifier according to claim 5, wherein the filter comprises a filter part configured to collect foreign substances, and two cover parts connected to two ends of the filter part to cover the opening.

Claim 7 recites:
7.  The air purifier according to claim 1, wherein the filter comprises at least one of a pre-filter, a HEPA filter, a deodorizing filter and an antibacterial filter.

Claim 7 is indefinite because the italicized language sets forth a Markush group using the open-ended transitional phrase “comprises” rather than closed language.  See MPEP 2173.05(h) (A Markush grouping is a closed group of alternatives; if a Markush group requires a material selected from an open list of alternatives, the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim).  To overcome this rejection, claim 7 could be rewritten as:
7.  The air purifier according to claim 1, wherein the filter is selected from the group consisting of at least one of a pre-filter, a HEPA filter, a deodorizing filter and an antibacterial filter.

Claim 10 recites:
10.  The air purifier according to claim 1, wherein the main body further comprises a main housing provided with an opening on the front surface, and a movable housing provided with the inlet on the front surface and movably installed in the opening of the main housing.

Claim 10 is indefinite because “the front surface” lacks antecedent basis.
Claim 10 is also indefinite because “the inlet on the front surface” lacks antecedent basis.  This limitation is also indefinite, because it is unclear if the “inlet on the front surface” refers to the “inlet” of claim 1.  Further clarification is required.
Claim 11 recites:
11.  The air purifier according to claim 1, wherein a movable housing comprises a filter installation part provided in a slot shape on the side of the movable housing and in which the filter module is detachably installed.

Claim 11 is indefinite because “the side of the movable housing” lacks antecedent basis.  To overcome this rejection, claim 11 could be rewritten as:
11.  The air purifier according to claim 1, wherein a movable housing comprises a filter installation part provided in a slot shape on [[the]] a side of the movable housing and in which the filter module is detachably installed.

Claim 14 recites:
14.  The air purifier according to claim 12, wherein the main body comprises a main housing with an opening on the front surface, and a suction cover provided with an inlet and detachably installed in the main housing to cover the opening of the main housing, and
wherein the supply housing and the recovery housing are detachably coupled inside the opening.

Claim 14 is indefinite because “the front surface” lacks antecedent basis.  To overcome this rejection, claim 14 could be rewritten as:
14.  The air purifier according to claim 12, wherein the main body comprises a main housing with an opening on [[the]] a front surface, and a suction cover provided with an inlet and detachably installed in the main housing to cover the opening of the main housing, and
wherein the supply housing and the recovery housing are detachably coupled inside the opening.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher, US 2004/0129139 A1.
Regarding claim 1, Schumacher discloses a furnace duct comprising an air filter assembly 100.  Schumacher Fig. 1, [0023].  The furnace duct reads on the “air purifier” of claim 1.  The body of the duct reads on the “main body.”  Id.  It has an inlet through which air is sucked, as seen by the fluid arrows in Fig. 1.  
The air filter assembly 100 reads on the “filter module.”  Schumacher Fig. 1, [0023].  It is installed to be replaceable inside the inlet because it can be removed from the furnace duct. 
The filter assembly 100 comprises a dispensing roll 220, which dispenses a filter sheet 240, and a gathering roll 210 that gathers the filter sheet 240.  Schumacher Figs. 2–4, [0024], [0027].  The dispensing roll 220 reads on the “supply roller.”  The gathering roll 210 reads on the “recovery roller.”  The filter sheet 240 reads on the “filter.”  Both ends of the filter sheet 240 are wound an installed on the dispensing roll 220 and the gathering roll 210.  Id.

    PNG
    media_image1.png
    1039
    1760
    media_image1.png
    Greyscale


Regarding claim 3, Schumacher teaches that the gathering roll 210 (the “recovery roller”) comprises a drive gear 420 and a stop dog 430 that limits rotation of the drive gear.  Schumacher Fig. 4, [0026], [0027].  The drive gear 420 and stop dog 430 collectively read on the “latch device.”  The stop dog 430 limits reverse rotation, because it prevents the gathering roll 210 from rotating in any direction until enough force is provided on the gathering roll 210 to lift the stop dog 430 from the gear 420.
Regarding claim 5, in Schumacher, the frame 310 of the air filter assembly 100 reads on the “filter housing.”  Schumacher Fig. 3, [0025].  The dispensing roll 220 (the “supply roller”) and the gathering roll 210 (the “recovery roller”) are rotatably installed in the frame 310.  Id.  
The area of the frame 310 that accommodates the dispensing roll 220 is the “supply part.”  The area of the frame 310 that accommodates the gathering roll 210 is the “recovery part.”  The upstream opening in the frame 310 that allows air to enter the filter sheet 240, seen in Fig. 1, reads on the “opening provided to correspond to the inlet between the supply part and the recovery part.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher, US 2004/0129139 A1 in view of Sullivan, US 2011/0061537 A1.
Regarding claim 2, the Fig. 9 embodiment of Schumacher describes a motor 900 (the “drive device”) configured to drive the gathering roll 210, which in turn will drive the dispensing roll 220.  Schumacher Fig. 9, [0031].  The motor 900 generates rotational force.  Id.  
The Fig. 9 embodiment differs from claim 2, because it fails to disclose a drive pully connected to an axis of the motor 900, a driven pulley connected to an axis of the gathering roll 200 and a timing belt configured to transmit rotational force from the drive pulley to the driven pulley.
But Sullivan discloses a mechanism to move a filter media 70 used in an HVAC system.   Sullivan Figs. 3, 4, [0043], [0044]. The mechanism comprises a motor 40 (the “drive motor”) configured to generate rotational force, a gear set 210 (the “drive pulley”) connected to an axis of the motor 40, a drive sprocket 220 (the “driven pulley”) connected to an axis of a roller that receives the filter media 70 and a chain drive 215 (the “timing belt”) configured to transmit the rotational force from the gear set 210 to the drive sprocket 220.  Id.
It would have been obvious to use the drive mechanism of Sullivan as the drive mechanism illustrated in the Fig. 9 embodiment of Schumacher, because this would merely represent substituting one known filter drive mechanism for another to yield predictable results.  MPEP 2143(I)(B).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher, US 2004/0129139 A1 in view of Wehrli, III et al., US 6,160,234.
Regarding claim 4, in Schumacher, the drive gear 420 reads on the “latch gear.”  Schumacher Fig. 4, [0026].  It is connected to an axis of the gathering roll 210 (the “recovery roller”), as seen in Fig. 4.  The stop dog 430 reads on the “latch lever.”  Id. The stop dog 430 limits reverse rotation of the drive gear 420, as explained in the rejection of claim 3 above.  
Schumacher differs from claim 4, because it fails to disclose a latch spring elastically supporting the stop dog 430.
But the stop dog 430 holds the drive gear 420 stationary until the drive dog 420 supplies enough force to the drive gear 420 to move the gear 420.  Schumacher [0027].  When enough force is applied, the stop dog 430 is moved away from the gear 420 so that the gear can move, as seen in Fig. 5.  The stop dog 430 then moves back into engagement with the gear 420 when sufficient force is no longer applied.
Wehrli discloses a stop dog 409 comprising a tension spring 413 that biases the stop dog 409 toward a ratchet wheel 389.  
It would have been obvious for the stop dog 430 to comprise a tension spring to bias the stop dog 430 toward the drive gear 420, because some mechanism is needed to push the stop dog 430 toward the drive gear when sufficient force is not applied, and Wehrli teaches that a tension spring is a commonly used mechanism for this purpose.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher, US 2004/0129139 A1 in view of Brownstein et al., US 2011/0030557 A1.
Regarding claim 7, Schumacher teaches that its filtering material 240 is used to purify air in HVAC applications.  Schumacher [0024].
Schumacher differs from claim 7 because it fails to disclose that the filter material 240 comprises at least one of a pre-filter, HEPA filter, deodorizing filter and antibacterial filter.
But Brownstein teaches that it is beneficial to treat an HVAC filter with an antimicrobial agent or deodorizer (such as activated carbon) to help remove microbes and odor from the air being purified.  Brownstein [0017].
It would have been obvious to treat the filter material 240 in Schumacher with an antimicrobial or deodorizer to help eliminate odor or bacterial from the air being treated in Schumacher.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher, US 2004/0129139 A1 in view of Stemmer, US 5,704,953.
Regarding claim 8, Schumacher teaches that the filter material 240 is used in HVAC applications.  Schumacher [0024].
Schumacher differs from claim 8 because it fails to disclose an electrostatic filter disposed in front of the filter material.
But Stemmer teaches that it is beneficial to provide an electrostatically charged pre-filter 14 in front of a filter material 12 to extend the life of the filter 12.  Stemmer Fig. 3, col. 2, ll. 35–53.
It would have been obvious to provide an electrostatically charged pre-filter upstream of the filter material 240 in Schumacher to increase the life of the filter material 240.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher, US 2004/0129139 A1 in view of Stemmer, US 5,704,953 in further view of Gorman, US 2013/0291502 A1.
Regarding claim 9, Schumacher teaches that the filter assembly 100 is used in HVAC applications.  Schumacher [0024].
Schumacher differs from claim 9 because it fails to disclose a HEPA filter disposed behind a pre-filter.
But Gorman discloses an HVAC duct system comprising final filters 110 that have a HEPA rating.  Gorman Fig. 1, [0028], [0034].  The HEPA filters are beneficial because they have a high efficiency rating, and are therefore able to remove a relatively large percentage of small particulate matter.  
It would have been obvious to provide a HEPA filter downstream of the filter material 240 in Schumacher to ensure that a relatively large percentage of small particulate matter is removed from the air moving through the HVAC system.
With this modification, the filter material 240 in Schumacher would be a pre-filter, because it would be upstream of the HEPA filter.  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher, US 2004/0129139 A1 in view of Weber et al., US 2010/0037574 A1.
Regarding claim 10, the body of the HVAC furnace duct in Schumacher (the “main body”) comprises a section that accommodates the filter assembly 100, as seen in Fig. 1.  This section reads on the “main housing.”  It is provided with an opening on a front surface, into which the filter assembly 100 is inserted, as seen in Fig. 1.  
Schumacher differs from claim 1 because it fails to disclose a movable housing provided movably installed in the opening of the main housing.
But Weber discloses an HVAC system comprising a movable filter rack 40 that can be slid into and out of the HVAC system to allow a user to change filters that are held on the rack 40.  Weber Figs. 3–5, [0033]–[0038].  The movable rack 40 is beneficial because it allows a user to easily remove the filters from the system when the filters need to be maintained.  Id.
It would have been obvious to provide the movable filter rack 40 of Weber within the opening of the section of the ductwork in Schumacher that receives the filter assembly 100 to make it easier to remove the filter assembly 100 when needed.  The movable filter rack 40 would correspond to the “movable housing” of claim 10.
Note that the filter assembly 100 of Schumacher could have be oriented in the same way as the filters 38 in Weber, because Schumacher teaches that the filter assembly 100 is not limited to the angled orientation illustrated in Fig. 1.  Schumacher [0023].
Regarding claim 11, it would have been obvious to would have been obvious to provide the movable filter rack 40 of Weber within the opening of the section of the ductwork in Schumacher, for the reasons stated in the rejection of claim 10 above.
With this modification, the filter rack 40 would correspond to the “movable housing” of claim 11.  The rack 40 comprises a rail 64 that supports the filter 38 within the rack 40.  Weber Fig. 4, [0034].  The rail 64 reads on the “filter installation part” of claim 11.  The rail 64 provides a slot shape on the back side of the rack 40, as seen in Fig. 4.  The filter assembly 100 of Schumacher would be detachably installed on the rail 64, in the same way that the filter 38 in Weber is removable from the rail 64.


Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher, US 2004/0129139 A1 , or in the alternative under 35 U.S.C. 103 as being unpatentable over Schumacher. 
Regarding claim 12, in Schumacher, the section of the filter assembly 100 that accommodates the dispensing roll 220 (the “supply roller”) reads on the “supply housing.”  The section of the filter assembly 100 that accommodates the gathering roll 210 (the “recovery roller”) is the “recovery housing.”  The supply housing could be detached from the recovery housing, at least by methods such as cutting.
Note that it also would have been obvious to manufacture the filter assembly 100 from separable parts, because this would not significantly alter the function of the device.  See MPEP 2144.04(V)(C).
Regarding claim 14, in Schumacher, the horizontal section of the ductwork that comprises the filter assembly 100 reads on the “main housing.”  Schumacher Fig. 1.  The opening at the right-hand side of the horizontal section reads on the “opening.”  The vertical section of ductwork reads on the “suction cover.” The inlet at the top of the vertical section is the “inlet.”  The vertical section is detachably installed in the horizontal section to cover the opening, because the two sections can be detached by cutting, for example.  It also would have been obvious to manufacture the two sections from separable parts, because this would not significantly affect the function of the device.  See MPEP 2144.04(V)(C). 
The supply housing (the section of the filter assembly 100 that holds the dispensing roll 220) and the recovery housing (the section of the filter assembly 100 that holds the gathering roll 210) are coupled inside the opening, as seen in Fig. 1.  The supply housing and recovery housing are detachable for the reasons stated in the rejection of claim 12 above.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher, US 2004/0129139 A1 in view of Klein, US 4,894,071. 
Regarding claim 13, Schumacher teaches the limitations of claim 12, as explained above.
Schumacher differs from claim 13 because it fails to disclose that the filter assembly 100 comprises permanent magnets disposed in the supply housing and recovery housing, respectively.
But Klein discloses a filter housing comprising a door 24 that is co-operable with magnetic latches 26 to hold the door closed.  The door 24 is beneficial because it provides access to the interior of the filter housing.  Klein Fig. 2, col. 2, l. 60–col. 3, l. 12.
It would have been obvious to provide a door on each of the supply housing and recovery housing in Schumacher to allow access to these two sections of the filter assembly 100.  It also would have been obvious for the supply housing and recovery housing to comprise a magnetic latch to keep the doors closed, in view of Klein.
Claim Rejections - 35 USC § 103
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vargo, US 4,321,064 in view of Taylor, US 6,152,998.
Regarding claim 1, Vargo discloses a spray booth 12 comprising a filter 10, used to remove overspray from air.  Vargo Fig. 5, col. 5, ll. 36–60.  The spray booth 12 reads on the “air purifier” of claim 1.  The body of the spray booth 12 reads on the “main body” and the inlet of the spray booth 12 reads on the “inlet.”
Vargo differs from claim 1, because the filter 10 does not have the same structure as the “filter module” as claimed.
But Taylor discloses an automatic filter cartridge 10 (the “filter module”) that comprises a supply roller 24 (the “supply roller”) and a take-up roller 26 (the “recovery roller”).  Taylor Fig. 1, col. 3, ll. 43–65.  The cartridge 10 also comprises a filter material 14 which reads on the “filter.”  Both ends of filter medium 14 are wound and installed on the supply roller 24 and the take-up roller 26.  Id.  
The filter cartridge 10 is beneficial because the filter medium 14 can be rolled up so that dirty filter material 14 is not exposed when it becomes dirty.
It would have been obvious to use the filter cartridge 10 of Taylor as the filter 10 in Vargo, to provide this benefit.
Regarding claim 5, the filter cartridge of Taylor 10 further comprises a supply container 20 and a take-up container 22, which collectively read on the “filter housing.”  Taylor Fig. 1, col. 3, ll. 43–65.  The supply roller 24 and the take-up roller 22 are rotatably installed in the supply container 20 and the take-up container 22.  The supply container 20 reads on the “supply part” because it accommodates the supply roller 24.  The take-up container 22 reads on the “recovery part” because it accommodates the take-up roller 26.  The opening formed in the middle of the frame 12 reads on the “opening.”  It is provided between the supply container 20 and the take-up container 22.
Regarding claim 6, the filter material in Vargo’s filter 10 comprises a corrugated sheet 14 (the “filter part”) configured to collect foreign substances, and two flat sheets 12, 40 (the “two cover parts”) which are connected to both ends of the corrugated sheet 14.  Vargo Fig. 7, col. 6, ll. 27–47.  
Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis et al., US 7,101,420 B1.
Regarding claim 1, Ellis teaches an air plenum 23 containing a rotatable filter belt 34.  Ellis Fig. 2, col. 5, ll. 50–67.  The air plenum 23 reads on the “air purifier” of claim 1. The body of the plenum 23 is the “main body.”  The inlet of the plenum 23 is the “inlet.”  
The structure containing the filter belt 34 is the “filter module.”  Ellis Fig. 2, col. 5, ll. 65–67. The filter belt is replaceable inside the inlet, because it could be removed from inside the plenum 23.  
The filter belt 34 comprises two rollers 36.  Ellis Fig. 2, col. 5, ll. 65–67.  One roll 36 reads on the “supply roller.”  The other roller 36 reads on the “recovery roller.”  The filter belt 34 reads on the “filter.”  Both ends of the filter belt 34 are wound and installed on the roller 36, as seen in Fig. 2.
Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al., US 7,101,420 B1 in view of Morton, US 2007/0204854 A1.
Regarding claim 12, Ellis teaches a tank 25 that holds one of the rollers 36.  Ellis Fig. 2, col. 6, ll. 1–15.  When the roller 36 corresponds to the “recovery roller” the tank 25 reads on the “recovery housing.”
Ellis does not disclose a housing that covers the other roller 36.
But Morton discloses a filter system comprising a roll of filter material that is moved by a pair of spools 60, 66.  Morton Fig. 2, [0025].  Each spool 60, 66 is accommodated in a box 62, 68 which houses the spools 60, 66.  Id. at Fig. 2, [0026], [0027].
It would have been obvious to provide a box around the other roller 36 in Ellis to provide a housing for this roller 36.  This box would read on the “supply housing.”  The tank 25 and box would be coupled to each other because they would both be attached to the plenum 23.  The tank 25 and box would be detachably coupled, because they both could be removed from the plenum 23.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al., US 7,101,420 B1 in view of Morton, US 2007/0204854 A1 in further view of Schumacher, US 2004/0129139 A1.
Regarding claim 14, the horizontal section of the plenum 23 in Ellis reads on the “main housing.”  The opening on the left-hand side of the plenum which includes the filter belt 34 is the “opening” and the surface comprising this opening is the “front surface.”  The tank 25 and the box around the other roller 36 are detachably coupled inside of the interior of the plenum 23, as seen in Fig. 2.
Ellis differs from claim 14, because it does not disclose a suction cover provided with an inlet and detachably installed in the horizontal section of the plenum 23.
But Schumacher discloses ductwork for an HVAC system that comprises a horizontal section and a vertical section.  Schumacher Fig. 1, [0023].
It would have been obvious for the plenum 23 in Ellis to comprise a vertical section, upstream of the horizontal section, depending on the geometrical requirements of the plenum 23 where it is used.
With this modification, the vertical section would correspond to the “suction cover.”  The inlet of the vertical section would correspond to the “inlet.”  It would be detachably installed in the horizontal section, because these two sections could be removed from one another, at least by cutting.  It also would have been obvious for the horizontal and vertical sections to be made from separate parts, because this would not change the function of the plenum 23.  See MPEP 2144.04(V)(C).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al., US 7,101,420 B1 in view of Morton, US 2007/0204854 A1 in further view of Schumacher, US 2004/0129139 A1 and in further view of Lim, US 6,019,816.
Regarding claim 15, the tank 25 in Ellis comprises ultraviolet bulbs 29 provided in the bottom of the tank 25.  Ellis Fig. 2, col. 6, ll. 1–15.  One of the bulbs 29 reads on the “ultraviolet lamp provided at the bottom of the front surface.”  
Ellis differs from claim 15 because it fails to disclose that the tank 25 (the “recovery housing”) comprises a transparent window provided at a position corresponding to the bulbs 29.
But Lim discloses a container 50a that holds a plurality of filtering members.  The container is manufactured from transparent PVC.  A person of ordinary skill in the art would have understood that the transparent material is beneficial because it allows a user to visually inspect whether there is a problem with the filters contained within the container 50a.
It would have been obvious to manufacture the tank 25 in Ellis from transparent PVC to allow a user to inspect the filter belt 36 contained within the tank 25.
With this modification, a transparent portion of the tank 25 would correspond to the “transparent window” of claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0373719 A1; US 2012/0055339 A1; US 2008/0181662 A1; US 6,402,822 B1; US 3,695,008.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776